Case 19-13770-|\/|A|\/| Doc 3 Filed 03/25/19 Page 1 of 2

132030 (Form 2030) (12/15)

United States Bankruptcy Court

Southern District Of FlOl"ida

In re
Eagle Arts Academy Inc.

Case No.
Debtor Chapter 7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

l. Pursuant to ll U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
named debtor(s) and that compensation paid to me within one year before the filing of the petition in
bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
contemplation of or in connection with the bankruptcy case is as follows:

For legal services, I have agreed to accept .............................. $ 7 ' 5 0 0 ' 0 0

Prior to the filing of this statement I have received . ....................... $ 7 ' 5 0 0 ' 00

0
Balance Due ...................................................... $

2. The source of the compensation paid to me was:

Executive Directors “Gr@g@ry Jam@S BlOunt and
Dr. Jon Robertson

m Debtor Other (specify)

3. The source of compensation to be paid to me is:
l:] Debtor l:l Other (specify)

4. I have not agreed to share the above-disclosed compensation with any other person unless they are
members and associates of my law firm.

l:l I have agreed to share the above-disclosed compensation with a other person or persons who are not
members or associates of my law fnm. A copy of the agreement, together with a list of the names of the
people sharing in the compensation, is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
case, including:

a. Analysis of the debtor‘ s financial situation, and rendering advice to the debtor in determining whether to
tile a petition in bankruptcy;

b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
hearings thereof;

Case 19-13770-|\/|A|\/| Doc 3 Filed 03/25/19 Page 2 of 2

32030 (me 2030) (12/15)

d. Represenmnmofmeddmrmadvmammmedmgsmrdmhercomeswdbmkrupmmaders;

e. [Other provisions as needed]

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

Representation of debtor in adversary proceedings and other contested

bankruptcy matte rs .

 

CERTIFICATION

I certify that the foregoing rs a complete/st% ent of any agre merz tor arrangement for payment to
me for representation of the debtor(s) m rs ban irocptcy< (d’rng./

03/22/19

Ned Naehban

 

Date Szgnature of Attorney
Baritz & Colman LLP

 

Name of law irm

 

 

 

